397 F.2d 146
Lawrence DOBBINS, Jr., Defendant and Appellant,v.UNITED STATES of America, Plaintiff and Appellee.
No. 22371.
United States Court of Appeals Ninth Circuit.
July 9, 1968.

Alan Saltzman, Hollywood, Cal., for appellant.
William M. Byrne, Jr., U.S. Atty., Robert L. Brosio, Asst. U.S. Atty., Chief, Criminal Div., Craig B. Jorgensen, Asst. U.S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS, BARNES and CARTER, Circuit Judges.
PER CURIAM:


1
Dobbins, a postal employee, was convicted of abstracting a letter from the mails.  He appeals.  We affirm.


2
A plat of a portion of the terminal annex post office in Los Angeles was offered by the government and received in evidence without objection.  What objection could have been made is hard to imagine.  We find no error; therefore, no plain error.


3
An argument is made that the evidence of intent was insufficient.  As is usually the case, intent had to be proved by the circumstances.  Rarely can intent be photographed.  Dobbins testified he had no guilty intent; that he was merely in the process of producing a miscarriage in the mails which would embarrass someone else.


4
The jury did not have to believe Dobbins and perhaps could have properly drawn some affimative inferences from his demeanor or the great improbability of his explanation.